             Case 8:16-cr-00246-PWG Document 179 Filed 04/24/19 Page 1 of 1
                                             U.S. Department of Justice

                                                           United States Attorney
                                                           District of Maryland

Robert K. Hur                                              36 South Charles Street       DIRECT: 410-209-4806
United States Attorney                                     Fourth Floor                    MAIN: 410-209-4800
                                                           Baltimore, Maryland 21201        FAX: 410-962-5130
Tamera L. Fine                                                                          TTY/TDD: 410-962-4462
Assistant United States Attorney



                                                           April 24, 2019

Honorable Paul W. Grimm
United States District Judge
United States Courthouse
6500 Cherrywood Lane
Greenbelt, Maryland 20770


           Re:        United States v. Caleb Andrew Bailey, Crim. No. 8:16-0246-PWG;
                      Ancillary Forfeiture Proceeding – Third Party Claims


Dear Judge Grimm,

         The government writes to provide a status report in this case. Previously, the Court granted a
request to conduct discovery to resolve factual issues regarding Teresa and Richard Ward’s third party
claims to property seized in connection with this criminal case. ECF No. 174. The government issued
interrogatories, and the claimants submitted timely responses on April 19. At this time, the government
plans to reach out to the claimants to negotiate a resolution of their claims. Therefore, the government
requests an additional 30 days to continue working towards a resolution of this matter. With leave of the
Court, if the parties have not reached a resolution of this matter in 30 days (through May 24, 2019), they
will submit a status report by that time.


                                                           Very truly yours,

                                                           Robert K. Hur
                                                           United States Attorney


                                                       By: __/s/_____________________
                                                           Tamera L. Fine
                                                           Assistant United States Attorney


APPROVED:


_________________________                           _______________
Paul W. Grimm                                       Date
United States District Judge
